The opinion of the Court was delivered by
Huston, J.
It is not deemed necessary in this case, to settle definitely every thing mooted in the argument. In England, from whence we took much of our law, the plaintiff or his attorney pays the costs on each item as the issue proceeds; hence, when the plaintiff recovers, the costs are called his costs, and are his; they are sometimes called by the name of damages, and perhaps might be included in a satisfaction of his debt. The officers of the court have no claim to them or interest in them. But in this state, in most of the counties, they are not paid during the progress of the cause. The costs, when collected by the sheriff, are by him paid, not to the plaintiff, but to the several officers entitled. By our practice, an execution may issue for costs after the debt is paid; hut it must issue in the name of the plaintiff, though really for the use of the officers; hence, the entry on the record, that debt and interest is paid to plaintiff, is not in this state an entry of full satisfaction on the suit. But still, the execution or scire facias must be in the name of plaintiff in the action; and this on the idea, that the costs are his costs. We do not say, because we are not asked to say, what is the effect of the entry on the docket of debt and interest *449paid, taken alone. We are called on to give an opinion on the case, as to Altman, the bona fide purchaser, who, it is admitted, advanced the money (as to this bond, before it was due)-and whose object was to have a title clear of incumbrances; and we are of opinion, that the deed from the plaintiffs to Pfund, free and clear from all the estate of J. P. Klingensmith, and his heirs and executors, gave it to him discharged of every claim they then had against that land. The expressions might have been more formal, but are general; and if we take into view that Altman furnished the money, part of which, at least, was paid to the executors in advance, we must suppose the intention of all parties at that time, was to enable Pfund to make him a clear deed; and we are of opinion, that oil this deed, Altman holds the land clear of the claim, and as to him, the judgment be reversed.
Judgment reversed, and a venire de novo awarded.